Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 10/22/2021, wherein claim 33 has been amended.
Claims 21, 22, 23, 24, 27-29 are examined herein on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 21, 22, 23, 24, 27, 28-29, 30, 31, 32, 33, 34, 35-36, 37, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Aguettant System Prescribing information for Ephedrine HCl, rev. Oct 2015, pp. 1-2 (hereafter referred to as Aguettant).
AKOVAZ (ephedrine sulfate injection) brochure teaches an injection formulation comprising ephedrine sulfate at a concentration of 50 mg/mL in a single-use glass vial (see p. 1, para for indications & usage, dosage & administration, dosage forms & strengths; p. 8, para 16). AKOVAZ (ephedrine sulfate injection) brochure further discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic 
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. CORPHEDRA doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21.
AKOVAZ and CORPHEDRA brochure do not explicitly teach storage of 5 mg/mL solution of ephedrine sulfate in a syringe.
Aguettant teaches an ephedrine HCl solution for injection packaged in a pre-filled syringe (see Title of p. 1). The solution is further taught to be packaged in a 10 mL polypropylene syringe (p. 2, see section of para 6). Aguettant teaches additional components of the ephedrine aqueous solution to include NaCl (p. 2, see section of para 6).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed sterile ephedrine solution comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is sterile and packaged in a polypropylene 
One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a syringe with reasonable expectation of success of employing the composition for treating hypotension.
Regarding the recitations "wherein the ready-to-use packaged pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 21; "wherein the pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claims 31, 38; "wherein the pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claims 32, 39, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Aguettant renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH is the property of the said sterile solution. Further, as discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious 
Regarding the limitations of instant claims 22, 23, 24, 28, 29, 35, 36, wherein the composition is prepared by a process as in claims 22, 23, 24, 28, 29, 35, 36, these limitations are drawn to product-by-processes. Although Akovaz, and CORPHEDRA doesn’t explicitly teach the composition to be terminally sterilized, or filtering the ephedrine sulfate before inserting the ephedrine sulfate composition into the syringe, the patentability of a composition doesn’t depend on how it is produced. See MPEP 2113, where it is stated "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition, and therefore the product-by-process limitations of claims 22, 23, 24, 28, 
Regarding the recitation in claim 33, A single-use container comprising a stable sterilized pharmaceutical composition, it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a polypropylene syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.


Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “the Office must show that the prior art provides a reasonable expectation that the resulting combination of the teachings of Akovaz, Corphedra, and Aguettant also provided the skilled artisan with a reasonable expectation that the sterile, 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intravenous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a polypropylene syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension. The ephedrine sulfate solution taught by Akovaz, CORPHEDRA  renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0; the ephedrine sulfate in a syringe will have a pH level within 0.5 pH units of the initial pH level after storage at 25°C……, since the pH is a property of the composition, and properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Applicant argues that “Aguettant itself does not state or even suggest that a stable sterile pre-filled syringe product including a 5 mg/mL ephedrine sulfate composition might be achievable. Nor could a person of ordinary skill in the art conclude as much, because Aguettant only discloses 3 mg/mL solutions of ephedrine hydrochloride. Not only is the anion used in Aguettant different from the claimed products, but the concentration of the active agent is significantly lower (about 36% lower) in the Aguettant composition than the ephedrine concentration of the instant claims. Aguettant also does not disclose any pH stability data over long storage times for its 3 mg/mL ephedrine hydrochloride products, even if such data might be relevant to the expected pH stability of a sterile 5 mg/mL ephedrine sulfate composition stored in a syringe for long periods of time.” 
Applicant argues that “To the contrary, the full Product Characteristics publication from Medicines UK for the Aguettant product hereinafter "Aguettant Product Characteristics"; copy provided) reveals that pH drift resistance is anything but an inherent property of ephedrine solutions. For example, the Aguettant Product Characteristics publication indicates that the Aguettant composition includes a citric acid-sodium citrate buffer. See Aguettant Product Characteristics at § 6.1.” Applicant’s arguments have been considered. The ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in  renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0; the ephedrine sulfate in a syringe will have a pH level within 0.5 pH units of the initial pH level after storage at 25°C……, since the pH is a property of the composition, and properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Applicant remarks that “the Akovaz and Corphedra references each state that diluted forms of ephedrine sulfate prepared from their 50 mg/mL concentrated forms must be used immediately or discarded”. See at § 16. Applicant’s remarks have been considered. It is pointed out that Akovaz and Corphedra references teach to store 50 mg/mL of ephedrine sulfate supplied in carton until time of use and discard unused portion.  As discussed above, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a polypropylene syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension.
Applicant’s arguments that independent Claims 27 and 33 each specify that the 5 mg/mL ephedrine sulfate composition is stable and sterile. Regarding the recitation in claim 27 “A pharmaceutical product comprising a syringe containing a shelf-stable i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Aguettant teaches polypropylene syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a polypropylene syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.




2) Claims 21, 22, 23, 24, 27, 28-29, 30, 31, 32, 33, 34, 35-36, 37, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Soppimat et al. (US 2020/0315955, PTO-1449).
5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. It is taught that AKOVAZ (ephedrine sulfate injection) is used for treatment of hypotension; increase in blood pressure after administration is taught. See page 2, under INDICATIONS AND USAGE; page 8, under CLINICAL STUDIES. Akovaz further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. Akovaz doesn’t teach a preservative is present in the solution, thereby meeting the limitation of instant claim 21. 
CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. It is taught that CORPHEDRA (ephedrine sulfate injection) is used for treatment of hypotension. See page 2, under INDICATIONS AND USAGE; page 7, under CLINICAL STUDIES. CORPHEDRA further teaches ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). 
AKOVAZ and CORPHEDRA brochure do not explicitly teach storage of 5 mg/mL solution of ephedrine sulfate in a syringe.
Soppimat et al. teaches that pre-filled glass syringes containing pharmaceutical compositions. It is taught that prefilled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. It is also taught that the prefilled syringe will typically be sterilized using terminal sterilization. See para [0034].
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed ephedrine solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, wherein the solution is prefilled in a glass syringe, in view of Akovaz, CORPHEDRA brochures and Soppimat et al.  Akovaz, CORPHEDRA brochures teach preparing an ephedrine sulfate solution for injection at a concentration of 5 mg/mL by dilution of a sterile ephedrine sulfate solution with a 0.9% NaCl solution, having a pH range between 4.5 to 7, and Soppimat et al. teaches ephedrine solution can be prefilled in glass syringes for emergency administration and allow storage. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. 


Regarding the recitations "wherein the ready-to-use packaged pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 21; "wherein the pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claims 31, 38; "wherein the pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 40°C ....." in claims 32, 39, it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Soppimat et al. renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a syringe, and the pH is the property of the said sterile solution. Further, as discussed above, the ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claims 21, 31, 32, 38, 39. The combination of references render obvious the composition, the properties are necessarily present or rendered obvious by the prior art. See MPEP 2112.01 where it is stated "Products of identical chemical composition cannot have mutually exclusive properties."
Regarding the limitations of instant claims 22, 23, 24, 28, 29, 35, 36, wherein the composition is prepared by a process as in claims 22, 23, 24, 28, 29, 35, 36, these limitations are drawn to product-by-processes. Although Akovaz, and CORPHEDRA In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition, and therefore the product-by-process limitations of claims 22, 23, 24, 28, 29, 35, 36 don’t appear to distinguish the instantly claimed composition from Akovaz, and CORPHEDRA. 
Regarding the recitation in claim 33, A single-use container comprising a stable sterilized pharmaceutical composition, it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution .

Response to Arguments
Applicant's arguments filed on 10/22/2021 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “Soppimat does not provide an enabling disclosure from which one of ordinary skill in the art might conclude how to prepare a sterile stable 5 mg/mL ephedrine sulfate solution in syringes, or that such products would likely be resistant to pH drift.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL . One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass syringe with reasonable expectation of success of employing the composition for treating hypotension.
Applicant argues that “Soppimat only mentions "ephedrine" in a single dependent claim along with many other listed and unrelated active agents. Soppimat does not mention any specific salts of ephedrine, let alone ephedrine sulfate specifically. Soppimat does not address pH drift or how to prepare any composition to prevent pH drift when stored over time in any container, let alone in syringes specifically.” Applicant’s arguments have been considered. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Soppimat et al. teaches that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs i.e Soppimat et al. teach advantage of using pre-filled glass syringes with drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. AKOVAZ (ephedrine sulfate injection) brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or 0.9 % sodium chloride injection. See page 2, under 2.3. AKOVAZ teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn. See page 2, under 2.3. CORPHEDRA brochure discloses a 5 mg/mL solution of ephedrine sulfate injection for Bolus Intravenous administration. The solution is in 9 mL of 5% dextrose or sodium chloride. See page 2, under 2.3. CORPHEDRA teaches that an appropriate dose of the 5 mg/mL solution is withdrawn prior to bolus intraveneous administration i.e teaches premixed product. Both Akovaz, Corphedra teach ephedrine sulfate solution to be sterile, and the pH to be adjusted with NaOH and/or acetic acid to 4.5-7.0 (p. 6, para 11). See page 6, under DESCRIPTION. As Soppimat et al. teach advantage of using pre-filled glass syringes with drugs such as ephedrine, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA comprising 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7, in a glass syringe, with a reasonable expectation of success of employing the injectable ephedrine solutions for treating hypotension. The ephedrine sulfate solution taught by Akovaz, CORPHEDRA brochures has the same components, at the same or similar concentration ranges, and a pH range that includes the instantly claimed range, therefore, it would have been prima facie obvious that the composition taught by Akovaz would have had the same characteristics as the instantly claimed composition, recited in claims 21, 31, 32, 38, 39. Regarding the recitations "wherein the ready-to-use packaged pharmaceutical product has a pH level within 0.5 pH units of the initial pH level after storage at 25°C ....." in claim 21; it is pointed out that AKOVAZ, CORPHEDRA brochures in view of Soppimat et al. renders obvious obtaining a sterile solution of 5 mg/ml of ephedrine sulfate in a glass syringe, and the pH to be adjusted with NaOH and/or acetic 
Applicant argues that “Soppimat does not disclose any specific pharmaceutical 
compositions including ephedrine sulfate, and does not report any storage stability data for any ephedrine compositions, regardless of the salt form. Succinylcholine features a chemical structure unrelated in any relevant way to ephedrine.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Soppimat et al. was employed for its teachings that pre-filled glass syringes containing pharmaceutical composition allow for emergency administration of drugs and allow storage of emergency drugs. See abstract. The emergency medication can be ephedrine and prefilled glass syringe contains 5 mL or 10 mL of the emergency medication. See claims 15, 16, 17, 18. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution comprising sterile 5 mg/mL ephedrine sulfate, about 9 mg/mL NaCl, water, and having a pH range between 4.5-7 taught by Akovaz and CORPHEDRA in a glass syringe with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to obtain or prepare a ready-to-use sterile solution of 5 mg/ml of ephedrine sulfate and place it in a glass 
Applicant’s arguments that independent Claims 27 and 33 each specify that the 5 mg/mL ephedrine sulfate composition is stable and sterile. Regarding the recitation in claim 33, A single-use container comprising a stable sterilized pharmaceutical composition, it is pointed out that AKOVAZ and CORPHEDRA teaches that an appropriate dose of the sterile 5 mg/mL solution is withdrawn prior to bolus intraveneous administration/injection i.e teaches premixed product containing 5 mg/mL solution of ephedrine sulfate is withdrawn and placed in a container. As Soppimat et al. teaches glass syringes to be suitable containers for injectable ephedrine solutions, it would have been prima facie obvious to have packaged the ephedrine sulfate solution of Akovaz and CORPHEDRA in a glass syringe, with a reasonable expectation of success. As the ephedrine sulfate solution taught by Akovaz and CORPHEDRA is comprised of the same components, at the same or similar concentrations, and has a pH range that includes the instantly claimed range, the composition taught by Akovaz and CORPHEDRA appears to be the same as or very similar to the instantly claimed composition and will be stable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-24, 27-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-9, 11-13 of US Patent No. 11,090,278. Although the claims at issue are not identical, they are obvious over each other because the present invention is drawn to a ready-to-use composition comprising a syringe containing a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride, no preservative and water. The claims of '278 are drawn to a method of administering the ready-to-use composition comprising a sterilized composition comprising 5 mg/mL ephedrine sulfate, 9 mg/mL sodium chloride by drawing into a syringe and injecting the composition. Because the method of the ‘278 utilizes the instant composition, and the instant specification teaches that the composition herein is useful in the method as claimed in ‘278, the inventions are considered obvious over one another. 
Note: this rejection is made as instant Application is filed a Continuation of ‘278 and not a Divisional of ‘278.
Response to Arguments
Note: Applicant requests that this rejection be held in abeyance until the Office confirms that at least one claim of the instant application is in condition for allowance.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note: this rejection is made as Application ‘697 is filed a Continuation of instant Application and not a Divisional of instant Application.

Response to Arguments
Applicant did not present any arguments with respect to this rejection.

Prior Art Made of Record:
US "20050021092"…para [0279]-[280], ephedrine sulfate;
US 20130123298 A1, ephedrine, 5 mg/mL.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627